Wachtler, Fuchsberg, Cooke, JJ.
(dissenting). While we agree with the majority that summary disbarment of a New York attorney convicted of a New York State felony is mandated by statute (Judiciary Law, § 90, subd 4) as interpreted by prior decisional law (Matter of Donegan, 282 NY 285), we dissent from an unwarranted extension of this disbarment rule to all Federal felony convictions. Today’s decision may be viewed only as a direct overruling of Donegan and the establishment of a per se rule which compels the summary disbarment of a New York attorney convicted of any felony in a Federal court in this or any other State, regardless of whether our Legislature has denominated the offense as felonious. No longer may consideration be given to the gravity of the offense and mitigating circumstances, no matter how compelling; the drastic result is fixed. This inflexibly harsh rule needlessly rejects the principle that firm discipline can be achieved without sacrificing fairness and reason (see concurring opn Matter of Chu, 42 NY2d 490, 495). The abberational results which today’s determination will bring may now be avoided only by legislative action.
Chief Judge Breitel and Judges Jasen, Gabrielli and Jones concur in Per Curiam opinion; Judges Wachtler, Fuchsberg and Cooke dissent and vote to reverse in a memorandum.
Order affirmed.